Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Based on the interview conducted on 6/7/2022, the following amendments to the claims were made and accepted.

1.	(Canceled) 

2.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the at least one alert zone is a lateral alert zone. 

3.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the at least one alert zone is a front alert zone. 

4.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
after controlling operation of the base vehicle to shift the driving mode of the base vehicle from the enhanced response driving mode to the non-enhanced response driving mode, determine if at least one other vehicle is still in the at least one alert zone of the base vehicle; and  
	if at least one other vehicle is still in the at least one alert zone of the base vehicle, autonomously control operation of the base vehicle to prevent shifting of the driving mode from the non-enhanced response driving mode to an enhanced response driving mode while at least one other vehicle is in an alert zone of the base vehicle. 

5.	(Original)  The vehicular hazard mitigation system of claim 4 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
determine when no other vehicle is in an alert zone of the base vehicle; and
when no other vehicle is in an alert zone of the base vehicle, autonomously control operation of the base vehicle to enable a user to shift the base vehicle driving mode from the non-enhanced response driving mode to an enhanced response driving mode. 

6.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
prior to controlling operation of the base vehicle to shift the driving mode of the base vehicle from the enhanced response driving mode to the non-enhanced response driving mode, control operation of the base vehicle to generate an alert configured to indicate to a user of the base vehicle that the driving mode of the base vehicle will be shifted from the enhanced response driving mode to the non-enhanced response driving mode after expiration of a predetermined time period unless a user manually shifts the driving mode to a non-enhanced response driving mode prior to expiration of the predetermined time period; 
after expiration of the predetermined time period, determining if the base vehicle is still driving in an enhanced response driving mode; and 
if the base vehicle is still driving in an enhanced response driving mode after expiration of the predetermined time period, control operation of the base vehicle to shift the driving mode of the base vehicle from the enhanced response driving mode to a non-enhanced response driving mode. 

7.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to generate at least one signal configured to control operation of at least one display of the base vehicle so as to display a position of each other vehicle in an alert zone of the base vehicle with respect to the base vehicle. 

8.	(PROPOSED)  The vehicular hazard mitigation system of claim [[1]] 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to generate at least one signal containing information relating to the base vehicle and configured to control operation of at least one display of another vehicle not currently in an alert zone of the base vehicle to display information relating to the base vehicle. 

9.	(Previously Presented) A vehicular hazard mitigation system comprising:
one or more processors; and 
a memory communicably coupled to the one or more processors and storing a vehicular hazard mitigation module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
determine a base vehicle currently driving in an enhanced response driving mode; 
determine at least one alert zone of the base vehicle; 
determine if at least one other vehicle is currently in the at least one alert zone of the base vehicle; 
if at least one other vehicle is currently in the at least one alert zone of the base vehicle, autonomously control operation of the base vehicle to shift a driving mode of the base vehicle from the enhanced response driving mode to a non-enhanced response driving mode; 
for each other vehicle in an alert zone of the base vehicle:
a) determine if the other vehicle is currently driving in an enhanced response driving mode of the other vehicle; and 
b) if the other vehicle is currently driving in an enhanced response driving mode of the other vehicle, autonomously control operation of the other vehicle to shift a driving mode of the other vehicle from the enhanced response driving mode of the other vehicle to a non-enhanced response driving mode of the other vehicle. 

10.	(Original)  The vehicular hazard mitigation system of claim 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
prior to controlling operation of the other vehicle to shift the driving mode of the other vehicle from the enhanced response driving mode to the non-enhanced response driving mode, control operation of the other vehicle to generate an alert configured to indicate to a user of the other vehicle that the driving mode of the other vehicle will be shifted from the enhanced response driving mode to the non-enhanced response driving mode after expiration of a predetermined time period unless a user manually shifts the driving mode to a non-enhanced response driving mode prior to expiration of the predetermined time period; and  
control operation of the other vehicle to shift the driving mode of the other vehicle from the enhanced response driving mode to a non-enhanced response driving mode after expiration of the predetermined time period. 

11.	(Previously Presented) A method of controlling a driving mode of a vehicle, the method comprising steps of:
a) determining a base vehicle currently driving in an enhanced response driving mode;   	
b) determining at least one alert zone of the base vehicle; 
c) determining if at least one other vehicle is currently in the at least one alert zone of the base vehicle; 
d) if at least one other vehicle is currently in the at least one alert zone of the base vehicle, autonomously controlling operation of the base vehicle to shift a  driving mode of the base vehicle from the enhanced response driving mode to a non-enhanced response driving mode;  
e) if at least one other vehicle is not currently in the at least one alert zone of the base vehicle, repeating steps (b)-(d) until the base vehicle is no longer driving in an enhanced response driving mode; 
for each other vehicle in an alert zone of the base vehicle:
f) determining that the other vehicle is currently driving in an enhanced response driving mode of the other vehicle; and 
g) responsive to the determination that the other vehicle is currently driving in an enhanced response driving mode of the other vehicle, autonomously controlling operation of the other vehicle to shift a driving mode of the other vehicle from the enhanced response driving mode of the other vehicle to a non-enhanced response driving mode of the other vehicle. 

12.	(Original)  The method of claim 11 further comprising steps of:
after controlling operation of the base vehicle to shift the driving mode of the vehicle from the enhanced response driving mode to the non-enhanced response driving mode, determine if at least one other vehicle is still in the at least one alert zone of the base vehicle; 
if at least one other vehicle is still in the at least one alert zone of the base vehicle, autonomously controlling operation of the base vehicle to prevent shifting of the driving mode from the non-enhanced response driving mode to an enhanced response driving mode while at least one other vehicle is in an alert zone of the base vehicle; and  
if at least one other vehicle is not still in the at least one alert zone of the base vehicle, autonomously controlling operation of the base vehicle to enable a user to shift the driving mode from the non-enhanced response driving mode to an enhanced response driving mode. 

13.	(Previously Presented)  The method of claim 11 further comprising the step of, prior to controlling operation of the base vehicle to shift the driving mode of the base vehicle from the enhanced response driving mode to the non-enhanced response driving mode, controlling operation of the base vehicle to generate an alert configured to indicate to a user of the base vehicle that the driving mode of the base vehicle will be shifted from the enhanced response driving mode to the non-enhanced response driving mode after expiration of a predetermined time period unless the user manually shifts the driving mode to a non-enhanced response driving mode prior to expiration of the predetermined time period. 

14. 	(Previously Presented) A non-transitory computer-readable medium for controlling a driving mode of a vehicle and storing instructions that when executed by one or more processors cause the one or more processors to: 
a) determine a base vehicle currently driving in an enhanced response driving mode;   
b) determine at least one alert zone of the base vehicle; 
c) determine if at least one other vehicle is currently in the at least one alert zone of the base vehicle; 
d) if at least one other vehicle is currently in the at least one alert zone of the base vehicle, autonomously control operation of the base vehicle to shift a driving mode of the base vehicle from the enhanced response driving mode to a non-enhanced response driving mode;  
e) if at least one other vehicle is not currently in the at least one alert zone of the base vehicle, repeat steps (b )-(e) until the base vehicle is no longer driving in an enhanced response driving mode;  
for each other vehicle in an alert zone of the base vehicle:
f) determine that the other vehicle is currently driving in an enhanced response driving mode of the other vehicle; and 
g) responsive to the determination that the other vehicle is currently driving in an enhanced response driving mode of the other vehicle, autonomously control operation of the other vehicle to shift a driving mode of the other vehicle from the enhanced response driving mode of the other vehicle to a non-enhanced response driving mode of the other vehicle. 

15.	(Previously Presented) The vehicular hazard mitigation system of claim 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to generate at least one signal containing information relating to the base vehicle and configured to control operation of at least one display of another vehicle not currently in an alert zone of the base vehicle, to display information relating to the base vehicle and/or any other vehicle determined to be driving in an enhanced response driving mode and travelling ahead of the distant vehicle. 

16.	(Previously Presented)  The vehicular hazard mitigation system of claim 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, after the driving mode of the other vehicle has been shifted, control operation of  the other vehicle to prevent shifting of the driving mode of the other vehicle from a non-enhanced response driving mode to an enhanced response driving mode while the other vehicle is still in an alert zone of the base vehicle. 

17.	(Previously Presented)  The vehicular hazard mitigation system of claim 9 wherein the vehicular hazard mitigation module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to: 
determine when the other vehicle is no longer in an alert zone of the base vehicle; and 
responsive to a determination that the other vehicle no longer in an alert zone of the base vehicle, autonomously control operation of the other vehicle to enable a user of the other vehicle to shift the driving mode of the other vehicle from the non-enhanced response driving mode to an enhanced response driving mode.

Allowable Subject Matter
Claims 2-17 are considered allowable.
The following is an examiner’s statement of reasons for allowance: 
Aspects relating to enhanced response driving modes and enabling/disabling them are known in the art. For example; Zagorski is mainly directed to switching into an enhanced response mode. However, the prior rejection relied on Nishi to teach switching between driving modes [autonomous operations]. A broad reading of “enhanced response mode” would allow one of ordinary skill in the art to implement the idea of switching driving modes based on the presence and characteristics of nearby vehicles, into the invention taught by Zagorski, which implements a “sports mode” based on user preferences. Zagorski additionally teaches disabling or turning off sports mode under user preference conditions (such as paragraph 0052, which discusses settings like traffic density and nearby vehicles as factors determining whether it is currently conducive to sports mode). The method (fig 6) is described to run continuously during operation (paragraph 0051), which suggests a continuous check of the conditions, where when conditions are met, enabling a sports mode, or, if the conditions are not met, imply to disable or turn off sports mode. Additionally, other arts regarding sports modes of vehicles are known in the art. For example, US20150057883A1 teaches that a vehicle advising a switch away from a sports mode based on driving conditions (paragraph 0099). Other sports modes, such as in the Tesla Model S, disable sport/ludicrous mode based on conditions with the vehicle. Thus, minor amendments to claim 1 would not immediately render it allowable.

However, no found prior art discusses “autonomously control operation of the other vehicle to shift a driving mode of the other vehicle from the enhanced response driving mode of the other vehicle to a non-enhanced response driving mode of the other vehicle”. One of ordinary skill in the art would not think it obvious, as directly controlling neighboring vehicles to switch between an enhanced response driving mode and a non-enhanced response driving mode without a predetermined platooning setup or authorization is not well known and could be considered dangerous without the claimed invention. Thus, claim 9 is allowable. Similarly, independent claims 11 and 14 are considered allowable.

By at least their dependency on allowable material, dependent claims 2-8, 10, 12-13, 15-17 are also considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662